Case 1:19-cv-10101-MLW Document 78-1 Filed 02/15/19 Page 1 of 3




                    EXHIBIT 1
        Case 1:19-cv-10101-MLW Document 78-1 Filed 02/15/19 Page 2 of 3



                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS


 OPTUM, INC. and
 OPTUM SERVICES, INC.,

                     Plaintiffs,

                v.                                          Civil Action No.: 19-cv-10101

 DAVID WILLIAM SMITH,

                     Defendant.


                             AFFIDAVIT OF JOHN C. STODDARD

       I, John C. (“Jack”) Stoddard, hereby state under penalty of perjury as follows:

       1.      My name is John C. (“Jack”) Stoddard, and the matters set forth herein are based

on my personal knowledge.

       2.      I currently serve as the Chief Operating Officer of TCORP62018 LLC (“ABC”),

which is a health care venture established by Amazon, Berkshire Hathaway, and JPMorgan Chase

& Co. (the “Founders”).

       3.      I am familiar with the testimony that I gave in this Court on January 31, 2019. I

am also familiar with the portions of that testimony that contain ABC’s non-public, confidential

information and that were redacted in a submission to this Court.

       4.      During that testimony, I was asked to discuss ABC’s current strategies, future plans,

and how David Smith’s work at ABC fit into those strategies and plans. The information from

that testimony (i) is a non-public business strategy of ABC; (ii) is not generally known to the

public; (iii) could provide economic advantage to a third-party that acquired it; and (iv) is subject

to ABC’s efforts to preserve its secrecy, including password protecting its computers, providing

access to business strategy information only to those employees with a need to know the


                                                 1
Case 1:19-cv-10101-MLW Document 78-1 Filed 02/15/19 Page 3 of 3
